DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/06/2021 has been acknowledged. Accordingly, claim 1 was previously cancelled, claims 2, 10, 16 and 20-21 have been amended, thus currently claims 2-21 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusion engaging the receiving portion of claims 2 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 2, the phrase “a protrusion attached to the body and configured to engage a receiving portion formed in a printed circuit board”, on lines 4-5, specifically the protrusion … configured to engage a receiving portion“ is considered new matter because:
The written specification does not provide sufficient support for the claimed protrusion, receiving portion and engagement; and
although the drawings show what appears to the body having a protrusion, the drawings are not sufficient to describe an engagement exists between the protrusion and any portion of the printed circuit board. 

Claims 3-9 and 19 are rejected as they depend from claim 2.

In claim 10, the phrase “a protrusion attached to the body and configured to engage the receiving portion formed in the printed circuit board”, on lines 14-15, specifically the protrusion … configured to engage a receiving portion“ is considered new matter because:
The written specification does not provide sufficient support for the claimed protrusion, receiving portion and engagement; and
although the drawings show what appears to the body having a protrusion, the drawings are not sufficient to describe an engagement exists between the protrusion and any portion of the printed circuit board. 

In claim 21, the phrase “a means for locking the connector to the printed circuit board”, on line 4, specifically the means (allegedly the protrusion) for locking“ is considered new matter because:
The written specification does not explicitly specify the means are the protrusion; and
although the drawings show what appears to the body having a protrusion, the drawings are not sufficient to convey the protrusion locks the connector to any other element. 

Claims 11-18 and 20 are rejected as they depend from claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 21, the “a secondary connecting element” limitation in unclear because there cannot be a secondary connecting element when a first connecting element has not been previously introduced. 
For purpose of Examination the Examiner has interpreted the phrase to mean --a connecting element --.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a means for locking (see line 4 of claim 21).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 10 and 21 are objected to because of the following informalities: 

In claim 10, the phrase “the first connector is mated to the second connector to the first connector” on line 16, should be changed to – the first connector is mated to the second connector  –. The phrase repeats the first connector twice. 
In claim 21, the phrase “a means for locking” on line 4, should be changed to -- means for locking –; 
 Appropriate correction is required.

Double Patenting
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (US 8241044 B2, hereinafter, “Mostoller”, previously cited by the Examiner) in view of Lee Kun Woo (US 9267659 B2, hereinafter, “Lee”, previously cited by the Examiner). 

Regarding claim 2, Mostoller teaches a connector (power connector 401, see figures 8-9) of a light module (assembly 400, see fig 8), the connector (401) comprising: 
a body (connector body of 426, see fig 8); 
a primary connecting element (arms 428, see fig 9) comprising a protrusion (spring beams 430, see fig 8)  attached to the body (426 via 428) and configured to engage (since 430 is configured to engage the LED PCB 404, see col 6, lines 58-60) a receiving portion (upper portion of 404) formed in a printed circuit board (404) when the body (426) of the connector (401) is mated to an edge (upper edge of 404) of the printed circuit board (404); and 
a secondary connecting element (see latches in annotated figure 8 below comprising arms having a hook, a pusher and connected to the body via links) attached to the body (426, via link) and configured to lock the connector (401) to a separate 
Figure 8 of Mostoller with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    577
    1011
    media_image1.png
    Greyscale

Mostoller does not explicitly teach the light module is a light module of a vehicle.
Lee teaches a connector (fixing plate 130, see figure 2) configured to lock with a component (metal plate 120) of a light module (light source unit 110). 
the light module (110) is a light module of a vehicle (see col 3, lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize the light module of Mostoller into a vehicle as taught by Lee, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to provide a light module that is easily connected/disconnected from the connector, and thus reduce the downtime of replacements or repairs. 

Regarding claim 4, Mostoller teaches wherein the at least one deflectable arm (arms in annotated figure above) is resilient or elastic (elastic about link, and necessarily occurring for the latch to function as designed) such that 
when the connector (401) is connected to the printed circuit board (404), the at least one arm (as pushers of arms are biased towards the body) is cammed toward the body (426), and
when the connector (401) becomes connected to the printed circuit board (404), the at least one arm (as pushers of arms are released) is biased away from the body (426) to a locked position (when 401 is fully connected).

Regarding claim 5, Mostoller teaches wherein each of the at least one deflectable arms (arm of latches) comprises a shoulder (see end portion of arm) or a step integrally formed (as seen in figure 8) in the at least one arm (arm of latches) and adapted to define the at least one detent (hook, see fig 8 above) that engages a hidden surface (see hidden I annotated fig above) of a wall (wall of 410) of the component (410) of the light module (400) in order to retain the connector (401) in a locked position (as expected from a latching system) relative to the printed circuit board (404).

Regarding claim 6, Mostoller teaches wherein each deflectable arm (arm of latches) comprises a first end (see pusher end of arm) attached to the body (426) and a second end (see hook end of arm) distal to the first end (see pusher end of arm), the second end (see hook end of arm) being a free end (evident from figure 8 above) adapted to move towards and away (since the hook end must open and close to work as designed, thus moving toward and away) from the body (426) during connection and disconnection of the connector (401) with the printed circuit board (404).

Regarding claim 8, Mostoller teaches wherein the component (410) of the light module (400) is at least one of a heat sink, a headlamp bezel, or a headlamp housing (socket housing).

Regarding claim 19, Mostoller teaches wherein, when the body (426) of the connector (401) is connected to the mounting connections (upper connection of 404) of 

Regarding claim 21, Mostoller teaches a connector (power connector 401, see figures 8-9) of a light module (assembly 400, see fig 8), the connector (401) comprising: 
a body (426);            
a means (430 of 428) for locking (at least from derailing from 401 and/or tilting) the connector (401) to a printed circuit board (404) when the body (426) of the connector (401) is mated to an edge (upper edge of 404) of the printed circuit board (404); and 
a secondary connecting element (see latches in annotated figure 8 below comprising arms having a hook, a pusher and connected to the body via links) attached to the body (426 via link) and configured to lock the connector (401) to a separate component (410) of the light module (400) when the body (426) of the connector (401) is mated to the edge (upper edge of 404) of the printed circuit board (404), 
wherein the secondary connecting element (latches) comprises at least one deflectable arm (see arms of latches in annotated figure above) that is configured to deflect (by pressing on pushers, see annotated figure 8 above) during the action of locking (although not shown, hooks, also seen on the annotated figure 8 above necessarily deflect to finally engage onto 410) the connector (401) to the edge (edge of 401) of the printed circuit board (401) and can be manually deflected (see pushers, in the annotated figure below, also known in the art) to disconnect the connector (401) from the edge (upper edge of 404) of the printed circuit board (404).

Mostoller does not explicitly teach the light module is a light module of a vehicle.
Lee teaches a connector (fixing plate 130, see figure 2) configured to lock with a component (metal plate 120) of a light module (light source unit 110). 
the light module (110) is a light module of a vehicle (see col 3, lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize the light module of Mostoller into a vehicle as taught by Lee, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to provide a light module that is easily connected/disconnected from the connector, and thus reduce the downtime of replacements or repairs. 

Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller in view of Lee, as applied to claim 2 above, and further in view of Munch Gaule (US 20180145448 A1, hereinafter, “Munch”, previously cited by the Examiner).

Regarding claim 3, Mostoller teaches wherein the at least one deflectable arm (arms of latches) includes a plurality of arms (see at least two arms of latches) each one of the plurality of arms (arms of latches) having at least one detent (see hook of arms) 

Mostoller does not explicitly teach the at least one detent is configured to reversibly-lock
Munch teaches a connector (electrical connector element 100, see figure 1) having at least one deflectable arm (resilient lock and release elements 110) with a detente (engaging portions 111); 
teach the at least one detent (111) is configured to reversibly-lock (by entering into receiving openings 112)
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize a reverse-locking mechanism as taught by Munch into the teachings of Mostoler, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  One of ordinary skill would have been motivated to make this modification to provide connection where the engaging portions are hidden from view and less likely to be accidentally disconnected.

Regarding claim 7, Mostoller teaches wherein each one of the plurality of arms (arms of latches) is dimensioned such that they extend beyond a visible surface (see visible in annotated figure 8 above) of the wall of the component (410) of the light 

Regarding claim 9, Mostoller teaches wherein the component (410) of the light module (400) is at least one of a heat sink, a headlamp bezel, or a headlamp housing (socket housing).

Claims 10, 12-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller in view of Lee and Roberts et al. (US 6441943 B1, hereinafter, “Roberts”, previously cited by the Examiner).

Regarding claim 10, Mostoller teaches lamp assembly (socket assembly, see figures 8-9), the lamp assembly (socket assembly) comprising: 
at least one light source (LED 406, see fig 8); and 
a printed circuit board (404) mounted on a component (410) of the lamp assembly (socket assembly) and coupled to the at least one light source (406), the printed circuit board (404) controlling an operation (since 404 contains traces for powering 406) of the at least one light source (406), a surface of the printed circuit board (404) facing an opening (see upper opening of 410) of the component (410) of the lamp assembly (socket assembly), wherein 
the printed circuit board (404) has, disposed on the surface (upper surface of 404) of the printed circuit board (404), a first connector (receptacle 412, see fig 8) for 
a body (426); 
a primary connecting element (arms 428) comprising a protrusion (430) attached to the body (426) and configured to engage (since 430 is configured to engage the LED PCB 404, see col 6, lines 58-60) the receiving portion (upper portion of 404) formed in the printed circuit board (404) when the body (426) of the first connector (412) is mated to the second connector (401) to the first connector (412); and 
a secondary connecting element (see latches in annotated figure 8 below comprising arms having a hook, a pusher and connected to the body via links) attached to the body (426 via links) and configured to lock the second connector (401) to the component (410) of the lamp assembly (socket assembly) when the second connector (401) is mated to the first connector (412), wherein the secondary connecting element (latches) comprises at least one deflectable arm (see arms of latches, and seen in figure 8 above) that is configured to deflect (by pressing on pushers, see annotated figure 8 above) during the action of locking (although not shown, latches, also seen on the annotated figure below necessarily deflect to finally engage onto 410) the second connector (401) to the first connector (412) and can be manually deflected (see pushers, in the annotated figure below, also known in the art) to disconnect the connector (401) from the printed circuit board (404).

Mostoller does not explicitly teach the lamp assembly is a lamp assembly of a vehicle.
Lee teaches a lamp assembly (vehicle lamp 10, see figure 2) having a connector (fixing plate 130) configured to lock with a component (metal plate 120) of a light module (light source unit 110). 
lamp assembly (10) is a lamp assembly of a vehicle (see col 3, lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize the light module of Mostoller into a vehicle as taught by Lee, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to provide a lamp assembly that is easily connected/disconnected from the connector, and thus reduce the downtime of replacements or repairs. 

Mostoller as modified by Lee does not explicitly teach a housing; a reflector mounted in the housing; at least one light source (LED 406, see fig 8) operatively associated with the reflector.

Roberts teaches a lamp assembly (lamp assembly 4500, see figure 46-47) having a connector (contacts 4530-4531, see fig 47) and a light source (LED lamp 4506), further comprising:

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the housing and reflector of Roberts into the teachings of Mostoller in order to protect the LED and to maximize light output. One of ordinary skill would have been motivated to make this modification to expand the service life of the device and to provide light redirection.

Regarding claim 12, Mostoller teaches wherein each of the at least one deflectable arms (arms of latches) includes a shoulder (see end portion of arm) or a step integrally formed (evident from figure 8) in the respective arm (either arm) adapted to engage a hidden surface (see hidden in annotated figure above) of a wall (inner wall surface of 412) of the component (410) of the lamp assembly (socket assembly) in order to retain the second connector (401) in a locked position (as expected from a latching system) on the printed circuit board (404).

Regarding claim 13, Mostoller teaches wherein each of the at least one deflectable arms (either arm of latches) comprises a first end (see pusher end of arm) attached to the body (426), and a second end (see hook end of arm) distal from the first end (see pusher end of arm), wherein the second end (see hook end of arm) is a free end (evident from figure 8) adapted to move towards and away (since the hook end must open and close, thus moving toward and away) from the body (426) during 

Regarding claim 14, Mostoller teaches wherein each one of the plurality of arms (arms of latches) is dimensioned such that they extend beyond a visible surface (see visible in annotated figure above) of the wall of the component (410) of the light module (400) so that they can be accessed and actuated (by pressing pushers) toward the body (426) when it is desired to disconnect the connector (as expected for this type of connectors) from the printed circuit board (404).

Regarding claim 15, Mostoller teaches wherein the component (410) of the light assembly (socket assembly) is at least one of a heat sink, a headlamp bezel, or a headlamp housing (socket housing).

Regarding claim 18, Mostoller does not teach wherein the lamp assembly is a headlamp assembly.
Lee teaches wherein the lamp assembly (20) is a headlamp assembly (see figure 9, see col 3, lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize the light module of Mostoler into a headlamp as taught by Lee, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed 

Regarding claim 20, Mostoller teaches wherein, when the second connector (401) is in the electrical contact (via 432) with the first connector (412) of the printed circuit board (404) via the mounting connections (432), the second connector (401) is at least partially surrounded (at least the middle portion of 401) by the component (410) of the lamp assembly (socket assembly).

Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller in view of Lee and Roberts, as applied to claim 10 above, and further in view of Munch.

Regarding claim 11, Mostoller teaches wherein the at least one deflectable arm (arm of latches) comprises a plurality of arms (see two arms of latches) each being resilient or elastic (elastic about link, and necessarily occurring for the latch to function as designed) such that: 
when the second connector (401) is moved toward the first connector (412) of the printed circuit board (404), the plurality of arms are (arms of latches) cammed toward (see pushers of arms move towards the body) the body (426), and 


Mostoller does not explicitly teach the at least one detent is configured to reversibly-lock
Munch teaches a connector (electrical connector element 100, see figure 1) having at least one deflectable arm (resilient lock and release elements 110) with a detente (engaging portions 111); 
teach the at least one detent (111) is configured to reversibly-lock (by entering into receiving openings 112)
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize a reverse-locking mechanism as taught by Munch into the teachings of Mostoller, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  One of ordinary skill would have been motivated to make this modification to provide connection where the engaging portions are hidden from view and less likely to be accidentally disconnected.

Regarding claim 16, Mostoller teaches wherein the component (410) of the lamp assembly (socket assembly) having the at least one light source (406) and the printed circuit board (404) mounted thereon, the opening (upper portion of 410) of the component (410) defining a mounting wall (see plurality of walls surrounding 406), the mounting wall (one of the walls) providing a contacting surface (see ramped surface of 420) that deflects the at least one deflectable arm (arms of latches) towards the body (426) when the second connector (401) is moved toward the first connector (412) of the printed circuit board (404), and surface (surface of 420) that engages at least one detent of the arm (hook) to lock the second connector (401) to the printed circuit board (404).

Mostoller does teach the lamp assembly is a heat sink.
Lee teaches a lamp assembly (vehicle lamp 10, see figure 2) having a connector (fixing plate 130) configured to lock with a component (metal plate 120) of a light module (light source unit 110). 
lamp assembly (10) is a heat sink (plurality of heat dissipation pins 124).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the heat sink of Lee into the teachings of Mostoller in order to provide a path for heat dissipation for the LEDs. One of ordinary skill would have been motivated to make this modification to ensure the LEDs run at normal temperatures and thus, expand its service life.

Mostoller does not explicitly teach the at least one detent is configured to reversibly-lock.
Munch teaches a connector (electrical connector element 100, see figure 1) having at least one deflectable arm (resilient lock and release elements 110) with a detente (engaging portions 111); 
the hidden surface (inner surface of 200) that engages at least one detent (111) of the arm to reversibly-lock (by entering into receiving openings 112).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize a reverse-locking mechanism as taught by Munch into the teachings of Mostoler, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  One of ordinary skill would have been motivated to make this modification to provide connection where the engaging portions are hidden from view and less likely to be accidentally disconnected.

Regarding claim 17, Mostoller teaches wherein the second end (hook end of arm) is a free end (evident from figure 8) that extends beyond the mounting wall (wall of 410) so that the free end (hook end of arm) can be actuated (by pressing pushers, as seen in the annotated figure above) to unlock the second connector (401) from the printed circuit board (404).

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.

Applicant argues in page 8-9 and regarding claim 21, that the limitation “primary connecting means for locking” has been amended to recite “a means for locking” and now the claim invokes 112(f) based on the drawings showing a protrusion within a notch. The applicant adds, because of the amended language, claims 2 and 21 are now different, and thus claim 21 is not a duplicate of claim 2.
The Examiner respectfully disagrees. 
Although the corresponding structure may be disclosed in the original drawings, and in this case, the means for locking appear to be a protrusion from the connector, the drawings cannot possibly describe a locking function. At best, the drawings show an extension protruding from the connector (alleged means), but they do not show contact exists between the protrusion and the circuit board at all, much less performing a locking function. Therefore, the Examiner has interpreted the claim as not invoking 112(f). 
Moreover, because claim 21 is being interpreted as not invoking 112(f), claim 21 is still considered a substantial duplicate of claim 2.
And the applicant’s arguments in this regard are not persuasive.

Applicant argues in pages 9-10, that Mostoller does not teach a protrusion attached to the body and that the protrusion is configured to engage a receiving portion 

The Examiner respectfully disagrees.
The protrusion and the receiving portion have not been defined in the specifications in terms of size, area or any known  dimension. The provided figures appear to show at least one extended portion of the connector that may be interpreted as the claimed protrusion. The receiving portion has not been explicitly defined, and thus any portion of the PCB contacted, and/or engaged by the protrusion may be considered as the receiving portion. 
In Mostoller, the arms 430 have been interpreted to be the protrusion and the upper surface pressed by 430 as the receiving portion.  The element 430 of Mostoller presses the PCB engaging, and/or locking the PCB within the guides 413, as required by claims 2, 10 or 21.
   Finally, during the interview on November 15, 2021 it was discussed if the instant application had a solid support for the proposed limitations, then certainly Mostoller would not teach the claimed invention; however it was also discussed that there is no clear support for the proposed limitations as previously written.
And the applicant’s arguments in this regard are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR ROJAS CADIMA/           Examiner, Art Unit 2875